Citation Nr: 0625361	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  04-24 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service; was 
not objectively manifested for years after service; and is 
not otherwise shown to be related to service.

2.  Bilateral tinnitus was not present in service, was not 
objectively manifested for years after service; and is not 
otherwise shown to be related to service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2005).

2.  Bilateral tinnitus was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  In 
a letter sent in December 2002, prior to initial adjudication 
by the RO, the veteran was sent a notice letter that 
satisfied all but the last of the required elements of the 
duty to notify.  

While the veteran was not sent a letter asking him to submit 
any additional evidence that pertains to his claim (the 
fourth required element) until August 2004, after the initial 
adjudication of his claim by the RO, he has not been 
prejudiced.  Rather, the veteran has received two letters, 
one in December 2002 and another in February 2003, asking for 
more information regarding his claim as well as the entire 
language from 38 C.F.R. § 3.159, where the fourth element is 
found, in a statement of the case in April 2004.  In 
addition, the veteran submitted a statement in September 2004 
indicating that he had submitted all evidence he had in his 
possession regarding his claim.  Under these circumstances 
the veteran has been adequately informed of all four elements 
of the duty to notify.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical and personnel records, afforded the 
veteran a VA audiological examination, and attempted to 
obtain private medical records indicated by the veteran to be 
relevant to his claim.  The private medical records were not 
obtained by VA after several attempts, of which the veteran 
was aware, were made.  In July 2003, the veteran submitted a 
written statement in which he indicated that the records were 
probably unobtainable and he directed VA to make no further 
effort in obtaining them as a result.

VA satisfied its duties to notify and assist the veteran, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.



II.  Claims for Service Connection

The veteran claimed that his current bilateral hearing loss 
and tinnitus are a result of exposure to noise during service 
while doing administrative work on a Navy ship.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.03(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or, 2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in each of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

None of the service medical records reflect any specific 
complaints or diagnoses of hearing loss or tinnitus, nor any 
audiological findings of hearing loss as defined by 38 C.F.R. 
§ 3.385.

There is no question that the veteran currently has some 
hearing loss; however, he does not meet the criteria for 
hearing loss as defined by 38 C.F.R. § 3.385.  He underwent a 
VA audiological examination in July 2003 at which time his 
hearing was measured with pure tone thresholds, in decibels, 
as follows:




HERTZ



Average
1000
2000
3000
4000
RIGHT
23
20
15
20
35
LEFT
24
20
20
25
30

Additionally, speech audiometry revealed speech recognition 
ability of 96 percent in both ears.

The examining physician noted that the veteran was "mainly 
involved in administrative work as a yeoman" in the Navy.  
The veteran was diagnosed as having mild sensorineural 
hearing loss in the right ear and mild to moderate 
sensorineural hearing loss in the left ear as well as 
tinnitus that is secondary to the veteran's hearing loss.  
The physician also found that the hearing loss was not 
consistent with exposure to high intensity sounds and was not 
related to the veteran's active duty service.

Although the veteran has argued that he has hearing loss and 
tinnitus which are related to noise exposure in active duty, 
as a lay person, he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Accordingly, his claims for service connection on a direct 
basis must be denied because no evidence of a medical nexus 
between the veteran's current diagnoses of hearing loss and 
tinnitus and his service has been shown nor is there evidence 
that the veteran has hearing loss as defined by 38 C.F.R. 
§ 3.385.

A veteran may also be granted presumptive service connection 
for sensorineural hearing loss (as organic disease of the 
nervous system), although not otherwise established as 
incurred in service, if it was manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  Nothing in the 
record reflects that the veteran manifested sensorineural 
hearing loss within a year after his discharge in October 
1971.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


